Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 15, 2022 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  “display:” should be - -display; - - to preclude ambiguity and be grammatically clear.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,036,284. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is broader than the patent.  However, all aspects of the current claims are wholly encompassed by and thus anticipated by the patented claims, as seen by the chart below.

Instant application
Patented claims 11,0362,84
1. A method comprising: at a first device comprising a processor, a computer-readable storage medium, an image sensor, and a first display: obtaining an image of a physical environment using the image sensor, 



the physical environment comprising a second device comprising a sensor configured to track a position and orientation of the second device; receiving data corresponding to the tracked position or orientation of the second device from the second device; 

determining a relative position and orientation of the second device to the first device based on the received data; and generating a control signal based on the relative position and orientation of the second device.




2. The method of claim 1, wherein the generated control signal is based on input on the second device, wherein the first device uses the relative position and orientation of the second device to enable the second device to be used as a three-dimensional (3D) controller, a 3D pointer, or a user interface input device.

3. The method of claim 1, wherein the generated control signal modifies a user interface element displayed by the first device.

4. The method of claim 1, wherein the first device is a head-mounted-device and the second device comprises a touch screen.

5. The method of claim 1 further comprising displaying real-world content on the first display, wherein the real-world content includes a representation of the physical environment.

6. The method of claim 1 further comprising adjusting the determined relative position and orientation of the second device to the first device over time.









7. The method of claim 1, wherein the sensor is an Inertial Measurement Unit (IMU).



8. The method of claim 1, wherein the position and orientation of the second device is determined via simultaneous localization and mapping.

9. The method of claim 1 further comprising: detecting that an estimated error associated with the relative position and orientation of the second device to the first device is greater than a threshold; 

and in accordance with detecting that the estimated error is greater than the threshold: 



adjusting the determined relative position and orientation of the second device to the first device over time based on additional data.
1. A method comprising: at a first device comprising a processor, a computer-readable storage medium, an image sensor, and a first display: obtaining an image of a physical environment using the image sensor, 

the image comprising a marker displayed on a second display of a second device;





 

determining a relative position and orientation of the second device to the first device based on the marker; and generating a control signal based on the relative position and orientation of the second device.




2. The method of claim 1, wherein the generated control signal is based on input on the second device, wherein the first device uses the position and orientation of the second device to enable the second device to be used as a three-dimensional (3D) controller, a 3D pointer, or a user interface input device.

3. The method of claim 1, wherein the generated control signal modifies a user interface element displayed by the first device.

4. The method of claim 1, wherein the first device is a head-mounted-device and the second device comprises a touch screen.

5. The method of claim 1 further comprising displaying real-world content on the first display, wherein the real-world content includes a representation of the physical environment.

6. The method of claim 1 further comprising adjusting the determined relative position and orientation of the second device to the first device over time

 based on motion tracking on the first device and the second device over time, wherein the motion tracking comprises obtaining additional images of the physical environment using the image sensor, the additional images comprising the marker displayed on the second display of the second device.

7. The method of claim 6, wherein the motion tracking comprises obtaining Inertial Measurement Unit (IMU) data from an IMU sensor of the first device or the second device.






8. The method of claim 1 further comprising: detecting that an estimated error associated with the relative position and orientation of the second device to the first device is greater than a threshold; 

and in accordance with detecting that the estimated error is greater than the threshold: obtaining an additional image comprising the marker;

 and adjusting the determined relative position and orientation of the second device to the first device over time based on the additional image.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al (US 2016/0361637) in view of Stafford (US 2015/0094142).

As per claims 1, 13 and 19 Higgins et al depicts in figure 2 and discloses: A method comprising: at a first device 200 comprising a processor, a computer-readable storage medium, an image sensor 210, and a first display { Note: inherent in the first device is a processor and medium for it to operate as disclosed.  Additionally, device 200 is a display, a head-mounted display}; receiving data { figure 3 &  controller 360  } corresponding to the tracked position or orientation of the second device 100 from the second device 100; determining a relative position and orientation { figure 3 &  controller 360  } of the second device 100 to the first device 200 based on the received data; and generating a control signal based on the relative position and orientation of the second device 100. { [0079] The motion tracking sensors/processors 395 include a plurality of motion sensors (e.g. accelerometers and/or gyroscopes) which tracks motion of the controller based on motions made by the user.}

Regarding claims 1, 13 and 19 Higgins et al is silent as to:  wherein the tracked position and orientation of the second device are determined based at least in part on image data from an image sensor of the second device.  With respect to claims 1, 13 and 19 Stafford discloses:  wherein the tracked position and orientation of the second device are determined based at least in part on image data from an image sensor of the second device.  { figure 4 & [0048] In certain embodiments, the communication module 210 is configured to transmit images of a scene captured by the depth sensor 230 and/or the image sensor 240 to the computing unit 220. In certain embodiments, the computing unit 220 is configured to process images of the scene received from the depth sensor 230 and/or the image sensor 240, track the location of the user based on the received images and determine that the user approaches an edge of the scene. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the method or device of Higgins et al with the tracked position and orientation of the second device determined based at least in part on image data from an image sensor of the second device as taught by Stafford.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a method or device with the tracked position and orientation of the second device determined based at least in part on image data from an image sensor of the second device to provide an alternate way to track position and orientation of the second device thereby increasing the robustness and accuracy of tracking.

As per claims 2, 14 and 20 Higgins et al discloses: The method of claim 1, wherein the generated control signal is based on input on the second device 100, wherein the first device 200 uses the relative position and orientation of the second device 100 to enable the second device 100 to be used as a three-dimensional (3D) controller, a 3D pointer, or a user interface input device 102 & 104. { [0065] By virtue of the LEDs being positioned in areas on the pair of hand-held controllers 100 detectable to the camera 210, motion of the light produced by the LEDs that is detected by the camera 210 is used as an indication of the positions and motion of the pair of hand-held controllers 100. } 

As per claims 3 and 15 Higgins et al discloses: The method of claim 1, wherein the generated control signal modifies a user interface element displayed by the first device 200. { [0065] In this way, motion of the pair of hand-held controllers is tracked by the camera 210, allowing for corresponding virtual-reality hand motions to be shown. For example, when the user makes a punching motion while playing a boxing game, movement of the LEDs in a manner corresponding to a punch may be detected and used to model the user's motion. }

As per claim 6 Higgins et al discloses: The method of claim 1 further comprising adjusting the determined relative position and orientation of the second device 100 to the first device 200 over time. { [0065] In this way, motion of the pair of hand-held controllers is tracked by the camera 210, allowing for corresponding virtual-reality hand motions to be shown. For example, when the user makes a punching motion while playing a boxing game, movement of the LEDs in a manner corresponding to a punch may be detected and used to model the user's motion. }

As per claims 8 and 18 Higgins et al discloses: The method of claim 1, wherein the position and orientation of the second device 100 is determined via simultaneous localization and mapping. { [0065] In this way, motion of the pair of hand-held controllers is tracked by the camera 210, allowing for corresponding virtual-reality hand motions to be shown. For example, when the user makes a punching motion while playing a boxing game, movement of the LEDs in a manner corresponding to a punch may be detected and used to model the user's motion. &  [0079] The motion tracking sensors/processors 395 include a plurality of motion sensors (e.g. accelerometers and/or gyroscopes) which tracks motion of the controller based on motions made by the user.}

Claims 4-5, 10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al (US 2016/0361637) in view of Stafford (US 2015/0094142) and in further view of Yamamoto et al (US 2018/0158250).

As per claims 4 and 16 Higgins et al depicts in figure 2 and discloses: The method of claim 1, wherein the first device 200 is a head-mounted-device { [0062] FIG. 2 illustrates the pair of hand-held controllers 100 used in conjunction with a head-mounted display 200 that has a front-facing (i.e., forward-looking) camera 210 in accordance with some embodiments. } and the second device 100 comprises a touch [0075] The capacitive touch controller 340 is coupled to multiple sensors such that the input board 302 receives sensed signals from capacitive sensors resulting from a user's touch. }

Regarding claims 4 and 16 Higgins et al as modified by Stafford is silent as to: a touch screen.  With respect to claims 4 and 16 Yamamoto et al discloses: [0071] In some implementations, a touchscreen of the computing device 1050 can be rendered as a touchpad in VR space.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to specify that the second device of Higgins has a touch screen as taught by Yamamoto et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to specify that a second device is a touch screen to provide an intuitive and familiar user experience for interaction with the device.

	
Regarding claim 5 Higgins et al as modified by Stafford is silent as: The method of claim 1 further comprising displaying real-world content on the first display, wherein the real-world content includes a representation of the physical environment. (i.e. augmented environment or reality). Regarding claim 10 Higgins et al as modified by Stafford is silent as to: The method of claim 1 further comprising: displaying a representation of the second device on the first display based on the relative position and orientation of the second device, the representation comprising virtual content. Regarding claim 12 Higgins et al as modified by Stafford is silent as to: The method of claim 10 further comprising: obtaining data indicative of a touch event on the second device corresponding to the control; and initiating the interaction in response to the touch event.   With respect to claims 5, 10, and 12 Yamamoto et al discloses: [0015] In a system and method, in accordance with implementations described herein, a user immersed in an augmented and/or a virtual reality environment may cause a virtual notation surface to be generated (e.g., materialized, produced) within the virtual environment. & [0023] As the user moves the controllers 200A, 200B apart (or away from one another), the virtual surface 600 may materialize, and be adjusted in size as the user continues to move the controllers 200A, 200B, as shown in FIGS. 4C and 4D.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the method of Higgins et al with displaying real world content including a representation of the physical environment (i.e. augmented environment or reality) as taught by Yamamoto et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to display real world content including a representation of the physical environment (i.e. augmented environment or reality) so as to provide an intuitive and familiar user experience that mirrors and/or shows the real world.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al (US 2016/0361637) in view of Stafford (US 2015/0094142) and in further view of Powers et al (US 2018/0158250).

Regarding claim 9 Higgins et al as modified by Stafford is silent as to: The method of claim 1 further comprising: detecting that an estimated error associated with the relative position and orientation of the second device 100 to the first device 200 is greater than a threshold; and in accordance with detecting that the estimated error is greater than the threshold: adjusting the determined relative position and orientation of the second device 100 to the first device 200 over time based on additional data. With respect to claim 9 Powers et al discloses:  [column 3, line 43-62] (26) In some implementations, the system may maintain or estimate a position of the mobile device (e.g., pose of the mobile device) over a limited period of time and a limited amount of space. For example, the system may swap or switch the integration viewpoint bundle when the system determines the compute distance between the translation and the rotation of the current camera pose and the integration viewpoint bundle pose exceed a distance threshold. In some cases, if no viewpoint bundle exists within range of the current mobile device pose, the system may begin generating a new viewpoint bundle using the current mobile device pose as the viewpoint bundle pose. In addition to or in alternative of a distance threshold, the system may implement a time threshold to cause a new viewpoint bundle to be loaded into memory or the integration viewpoint bundle to be evaluated (for instance based on distance or drift error). In still other examples, drift or error thresholds may be set and the system may monitor the accuracy of the mobile device pose estimation and change the integration viewpoint bundle if the accuracy estimate falls below the error threshold. & [column 18, line 54 through column 19, line 7] (99) At 1206, the system may select an integration viewpoint bundle. In one example, if the current pose (e.g., the pose of the device) becomes too distant (e.g., greater than a threshold distance) from the viewpoint bundle pose, the system may select a new viewpoint bundle as the integration viewpoint bundle. For instance, the system may swap or switch the integration viewpoint bundle when the system determines the compute distance between the translation and the rotation of the current camera pose and the integration viewpoint bundle pose exceed a distance threshold. In another instance, the system may implement a time threshold to cause a new viewpoint bundle to be loaded into memory. In still other instances, drift or error thresholds may be set and the system may monitor the accuracy of the mobile device pose estimation and change the integration viewpoint bundle if the accuracy estimate falls below the error threshold. In this way, each viewpoint bundle may represent a portion of a scene or environment that may be rendered in substantially real-time by the limited resources of the mobile device and swapped when the user enters a physical location proximate to the viewpoint bundle pose.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the method of Higgins et al with detecting that an estimated error associated with the relative position and orientation of the second device to the first device is greater than a threshold; and in accordance with detecting that the estimated error is greater than the threshold: adjusting the determined relative position and orientation of the second device to the first device over time based on additional data as taught by Powers et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a method  with detecting that an estimated error associated with the relative position and orientation of the second device to the first device is greater than a threshold; and in accordance with detecting that the estimated error is greater than the threshold: adjusting the determined relative position and orientation of the second device to the first device over time based on additional data so that “a portion of a scene or environment that may be rendered in substantially real-time by the limited resources of the mobile device and swapped when the user enters a physical location”. See [column 18, line 54 through column 19, line 7] of Powers et al.

Regarding claim 11 Higgins et al as modified by Stafford is silent as to: The method of claim 9, wherein the virtual content comprises a control corresponding to an interaction.  With respect to claim 11 Powers et al discloses:  the virtual content comprises a control corresponding to an interaction. { figure 12 }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the method of Higgins et al with virtual content including a control corresponding to an interaction as taught by Powers et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a method with virtual content including a control corresponding to an interaction to provide an intuitive and familiar user experience that mirrors and/or shows the real world.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd